Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Helene Raybaud on 10 September, 2021.
The application has been amended as follows: 
7. (Currently Amended) The separator apparatus of claim 1, further comprising a gas inlet nozzle located at the tapered 
8. (Currently Amended) The separator apparatus of claim 1, wherein the tapered entrance fixture is cup-shaped.
16. (Currently Amended) The separator apparatus of claim 10, wherein each reverse flow cyclone further comprises a gas inlet nozzle located at the tapered 
17. (Currently Amended) The separator apparatus of claim 10, wherein each tapered entrance fixture is cup-shaped.
20. (Currently Amended) The separator apparatus of claim 19, wherein each reverse flow cyclone has a porous member disposed in the reverse flow cyclone at the first end thereof, and each reverse flow cyclone further comprises a gas inlet nozzle located at the tapered 
21-24 (Cancelled)

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, US20070163442, US20010042283 and US7998251 are the nearest prior art but they do not teach nor fairly suggest further in combination the reverse flow cyclone having a tapered entrance fixture at the second end, and having a wall with a plurality of openings located between the first end of the reverse flow cyclone and a midpoint of the reverse flow cyclone; and a drain plate coupled to the cylindrical section below the openings of the reverse flow cyclone.
As to independent claim 10, US20070163442, US20010042283 and US7998251 are the nearest prior art but they do not teach nor fairly suggest further in combination the reverse flow cyclone insert having a plurality of reverse flow cyclones wherein each of the plurality of cyclones having a tapered entrance fixture at the second end, and each having a wall with a plurality of openings located between the first end a midpoint of the reverse flow cyclone; and a drain plate coupled to the cylindrical section below the openings of the reverse flow cyclone insert.
As to independent claim 18, US20070163442, US20010042283 and US7998251 are the nearest prior art but they do not teach nor fairly suggest further in combination the reverse flow cyclone insert having a plurality of reverse flow cyclones wherein each of the plurality of cyclones having a tapered entrance fixture at the second end, and each having a wall with a plurality of openings located between the first end a midpoint of the reverse flow cyclone; a sloped drain plate coupled to the cylindrical section below the openings of the reverse flow cyclone insert and a support plate between the feed inlet and the second end of the reverse flow cyclone insert supporting the reverse flow cyclone insert.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773